DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/853,952, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional Application No. 62/853,952 does not disclose the removable functionality of the rubber stamp plate as described in Claim 7. Accordingly, Claim 7 has an effective filling date of 10/16/2019, while Claims 1-6 and 8-9 have an effective filing date of 05/29/2019.

Claim Objections
Claims 1, 8, and 9 objected to because of the following informalities: 
Misspelling of “horizontal” as “horizonal” (Claim 1, line 4; claim 8, line 20; claim 9, line 5)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pereira (U.S. Patent 8,051,860 B1).
Re Claim 1, Pereira teaches a stamping tool (10) for a human browbone (Col. 4, lines 18-22. See Figs. 1-2) comprising:
 a rubber stamp plate (15) comprising an etching (25) (examiner notes that Pereira teaches the etching (represented as eyebrow design 25), which can be carved, molded, laser engraved (Col. 5, lines 9-11)) that is a replication of a typical human eyebrow (Col.5, lines 22-25) the etching (25) comprising a plurality of substantially vertical and substantially horizonal etchings adapted to appear as eyebrow hairs (illustrated in Figs. 5-7); and 
an elongated handle (11), the rubber stamp plate (15) being attached at a distal end of the elongated handle (illustrated in Figs. 1-3). 
Re Claim 2, the claimed invention of Pereira is disclosed in the rejection of Claim 1, wherein the etching (25) can be any eyebrow shape (Col.5, lines 22-25). 
3, the claimed invention of Pereira is disclosed in the rejection of Claim 1, further comprising an ink pad (30) (shown in Fig. 8) within which to dip the rubber stamp plate (15) (Col. 6, lines 18-22).
Re Claim 4, the claimed invention of Pereira is disclosed in the rejection of Claim 1, wherein the handle (11) is plastic (Col. 4, lines 60-61).
Re Claim 5, the claimed invention of Pereira is disclosed in the rejection of Claim 1, wherein the etching(25) appears as the eyebrow hairs of a left eyebrow (Col. 5, lines 11-15. Also, shown in Figs. 2 and 4).
Re Claim 6, the claimed invention of Pereira is disclosed in the rejection of Claim 1, wherein the etching(25) appears as the eyebrow hairs of a right eyebrow (Col. 5, lines 11-15. Also, shown in Figs. 2 and 4).
Re Claim 7, the claimed invention of Pereira is disclosed in the rejection of Claim 1, wherein the rubber stamp plate (15) is removeable (Col. 7, lines 54-60) from the elongated handle (11).
Re Claim 8, Pereira teaches an eyebrow stamping tool (10) for a human browbone (Col. 4, lines 18-22. See Figs. 1-2) comprising:
 a rubber stamp plate (15) comprising an etching (25) (examiner notes that Pereira teaches the etching (represented as eyebrow design 25), which can be carved, molded, laser engraved (Col. 5, lines 9-11)) that is a replication of an arch, a head, or a tail of a human eyebrow (Col.5, lines 22-25) (examiner further notes that Pereira depicts the eyebrow regions (i.e. arch, head, tail) in Figs. 5, 7 and 9) , the etching (25) comprising a plurality of vertical and horizonal etchings adapted to appear as eyebrow hairs (illustrated in Figs. 5-7); and 
an elongated handle (11), the rubber stamp plate (15) being attached at a distal end of the elongated handle (illustrated in Figs. 1-3).

9, Pereira teaches an eyebrow stamping kit (examiner notes Pereira teaches a kit comprising of a stamping tool (10) and stamp pad (30)) for a human eyebrow (Col. 4, lines 18-22) comprising:
a plurality of interchangeable rubber stamp plates (Col. 7, lines 59-60), each rubber stamp plate (15) comprising an etching (25) (examiner notes that Pereira teaches the etching (represented as eyebrow design 25), which can be carved, molded, laser engraved (Col. 5, lines 9-11))  that is a replication of an arch, a head, a tail, or an entire human eyebrow (Col.5, lines 22-25) (examiner further notes that Pereira depicts the eyebrow regions (i.e. arch, head, tail) in Figs. 5, 7 and 9), the etching (25) comprising a plurality of substantially vertical and substantially horizonal etchings adapted to appear as eyebrow hairs (illustrated in Figs. 5-7); and 
an elongated handle (11) configured to attach to any of the plurality of interchangeable rubber stamp plates (Col. 7, lines 59-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772